Citation Nr: 0122429	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for recurrent strain of 
the lumbosacral area.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Denver, Colorado, Regional Office (RO).  
The RO denied reopening the claim for service connection for 
a recurrent strain of the lumbosacral area.

The veteran testified before a Member of the Board at a 
hearing held at the RO on July 9, 2001.


FINDINGS OF FACT

1.  The veteran's claim for service connection for recurrent 
strain of the lumbosacral area was denied in a rating 
decision in April 1969.  The veteran did not file an appeal 
within one year of notification of the decision.

2.  In January 1978, the RO issued a decision stating that 
new and material evidence had not been submitted to reopen 
the claim for service connection for recurrent strain of the 
lumbosacral area.  The veteran did not file an appeal within 
one year of notification of the decision.

3.  The evidence received since the January 1978 decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for recurrent strain of the 
lumbosacral area, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The April 1969 and January 1978 rating decisions, which 
denied service connection for recurrent strain of the 
lumbosacral area, are final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  Evidence received since the January 1978 rating decision, 
which continued the denial of service connection for a 
recurrent strain of the lumbosacral area, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records indicate that he was 
treated on numerous occasions for lower back pain beginning 
in March 1968 when he gave a two-year history of low back 
pain.  A medical examination to replace lost records was 
conducted in April 1968.  The veteran reported that he had 
had recurring back pain since 1966.  On examination, there 
was an increase in lumbar lordosis, with left paraspinal 
tenderness.  

In June 1968, the veteran was admitted to the hospital 
because of an acute exacerbation of low back symptoms.  He 
reported to the treating physicians that he began having 
lower back pain in approximately 1965 while doing 
construction work.  He reported seeking treatment with 
chiropractic adjustments and orthopedic exercises but found 
no relief.  He entered service in September 1967 and had a 
recurrence of lower back pain while in training and 
intermittent episodes of lower back pain since that time.  
After treatment with bed rest, traction and medication, he 
was asymptomatic at discharge.  The diagnosis was mechanical 
low back pain.  

The veteran continued to complain of lower back pain and was 
treated variously with William's flexion exercises, injection 
of Xylocaine after which the veteran reported marked 
improvement, shortwave diathermy with no significant relief, 
moist heat and massage and ultrasound.  In October 1968 he 
was placed on permanent limited duty.  He was not to do any 
heavy lifting or prolonged standing or walking.  The veteran 
received eleven treatments of moist heat and massage to the 
lumbo-sacral region.  He received six ultrasound treatments 
and three treatments of moist heat and manipulation to the 
mid-thoracic spine.  Once the treatments were complete, the 
veteran reported he was pain free in the mid-thoracic area 
and had relief of the severe symptoms in his lower back and 
leg.

On VA examination conducted in March 1969 the veteran 
complained of low back aches and pains.  He stated that in 
1965 he first noted the pain in his lower back when he was a 
civilian truck driver.  He stated that he gradually got rid 
of the pain if he did not work too hard, but that the pain 
recurred during basic training.  He reported being treated 
throughout his time in service, being hospitalized for lower 
back pain and being unable to work since getting out of the 
service.  Examination revealed some limitation of motion but 
no swelling or spasm.  The veteran was diagnosed with strain 
of the lower lumbar area to the left of midline, chronic and 
recurrent.  

In a rating decision of April 1969, the RO denied the 
veteran's claim for service connection for a recurring strain 
of the lumbosacral area.  In its decision the RO noted that 
the low back pain, strain had predated service and the 
evidence did not demonstrate permanent aggravation during 
service.  The veteran was notified of this decision and did 
not file an appeal within one year of notification.

The veteran filed to reopen his claim in December 1977.  He 
submitted the report of an initial evaluation of his back 
problem from Dr. F.E. Smith conducted in January 1978.  The 
veteran reported having back problems since an injury in 1967 
prior to entering the service.  He reported his back problem 
in service, but was told there was no permanent problem.  
After discharge, he was denied work with the railroad because 
of his continued back problems.  He had begun having 
increased pain in his back within the past several months.  
On examination, the veteran's range of motion was normal and 
there was minimal tenderness over L2-4.  He was diagnosed 
with sciatica vs. previous disc herniation.  Dr. Smith 
indicated that the veteran's symptoms were more consistent 
with sciatica, exacerbated by his work.  However, there was 
some indication that there was a possible root compression, 
probably L5, that might date back to the veteran's original 
injury.  

In January 1978, the RO issued a confirmed rating decision 
stating that the veteran had not submitted any new and 
material evidence to reopen his claim.  The veteran did not 
appeal the decision within one year of notification.

The veteran filed another claim for service connection for 
recurring strain of the lumbosacral area in November 1999.  
In December 1999, the RO sent the veteran a letter informing 
him that his claim had been previously denied.  The letter 
informed the veteran of the kind of evidence he would need to 
submit in order to reopen his claim.

The veteran submitted outpatient treatment reports from Dr. 
H. Rachelson for the period of November 1992 through January 
2000.  During the initial visit with Dr. Rachelson, in 
November 1992, the veteran gave a history of injury to the 
back in April 1990 when he was working as a maintenance man 
for a school system and fell and injured his left knee and 
back.  In August 1991 he had back surgery, a disc removal.  
He continued to have pain and spasms in the low back area and 
numbness of the right foot.  The veteran was diagnosed with 
chronic back pain, secondary to old disc injury.  There is no 
mention in the medical records of any history of back pain 
prior to the April 1990 injury.

In March 2000, the RO issued a rating decision stating that 
new and material evidence to reopen the claim for a recurrent 
strain of the lumbosacral region had not been submitted.  The 
veteran was informed of this decision and filed a notice of 
disagreement in April 2000.  The RO issued a Statement of the 
Case in July 2000.

Records from Holy Cross Hospital for the period February to 
June 2000 reflect several emergency room visits where the 
veteran was treated and released for lower back pain.  In May 
2000, he reported that the back pain dated back nine years to 
a work related injury.

In August 2000, the RO sent the veteran a Supplemental 
Statement of the Case (SSOC) stating that the treatment 
records from Holy Cross Hospital did not constitute new and 
material evidence and his claim would not be reopened.  In 
April 2001, the RO sent the veteran a letter regarding the 
Veterans Claims Assistance Act of 2000 and informing him of 
the VA's duties under the Act.

In July 2001, the veteran testified before a Member of the 
Board in a hearing held at the RO.  The veteran asserted that 
immediately after leaving service he had reported to his old 
job and was subsequently fired because of his back problems.  
He stated that his employer had received copies of his 
service medical records and because of his recurrent back 
problems they dismissed him.  The veteran said that the 
nature of his work during service, as a fire fighter, was 
such that his back condition worsened significantly while in 
service.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claim in the development of veterans' claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  However, the VCAA specifically provides 
that nothing in this section shall be construed to require 
the VA to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A (f) (West Supp. 2001).

VA has recently issued final regulations to implement the 
statutory changes of the VCAA.  66 Fed. Reg. 45620 et seq. 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments to 
3.156(a), 3.159(c) and 3.159(c)(4)(iii) pertaining to 
reopening previously denied claims apply only to claims to 
reopen received on or after August 29, 2001, and hence are 
not applicable in this case.  The amendments otherwise 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. At 
45629.  Thus, the Board's conclusion that the RO has 
satisfied the VCAA's requirements applies equally to the new 
regulations.  

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to reopen his claim.  The Board concludes 
that the discussions in the rating decision, the SOC, the 
SSOC, and the letters sent to the veteran informed him of the 
information and evidence needed to reopen the claim and 
complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran requested a hearing.  The hearing was 
held before a Member of the Board at the RO in July 2001.

The Board notes that the veteran testified that he is 
currently receiving Social Security Administration benefits 
for his disability.  However, the veteran did not testify nor 
is there anything in the record that indicates his Social 
Security records would contain information that creates a 
nexus between the veteran's current condition and service.  
Rather, he testified that he had been receiving the benefits 
since 1991 when his disc "went out," suggesting that 
benefits would be based on his medical condition as reported 
by Dr. Rachelson and Holy Cross Hospital.  Accordingly, the 
Board finds that the veteran's Social Security records are 
not necessary to render a decision in this case.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to reopen the veteran's claim.  The Board finds 
that the evidence of record provides sufficient information 
to adequately evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306 (2000).  Temporary flare-ups of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of the underlying disability.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in January 
1978.  In Evans, the United States Court of Appeals for 
Veterans Claims (the Court) indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. At 284.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has not provided evidence 
since the previous RO decisions that is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for recurrent strain of the 
lumbosacral area.  See 38 C.F.R. § 3.156(a).

At the time of the April 1969 rating decision, the RO 
considered the veteran's service medical records and the 
report of a VA medical examination in support of his claim.  
The rating decision stated that the evidence submitted 
indicated that the veteran's condition existed prior to 
service and permanent aggravation of this condition was not 
demonstrated during service.  The RO confirmed the denial in 
January 1978.

Since the January 1978 decision, the appellant has not 
brought forth competent evidence establishing a nexus between 
the veteran's current back problems and aggravation during 
service.  The evidence submitted since the RO's decision of 
January 1978 consists of outpatient treatment reports dated 
November 1992 through January 2000, emergency room reports 
dated February through June 2000 and the veteran's testimony 
at a hearing held before a Member of the Board at the RO.

The medical records submitted by the veteran can be 
considered new evidence as they were not of record at the 
time of the previous decision.  However, these records only 
refer to treatment since 1992.  The November 1992 report 
states that the veteran's condition dates to an accident he 
had in April 1990.  The statements do not address a 
relationship between the veteran's current diagnosis of 
chronic lower back pain or disc disease and service.  Thus, 
the records provide no basis to reopen the previously denied 
claim for service connection for recurrent strain of the 
lumbosacral area.

To the extent that the veteran contends that his recurrent 
strain of the lumbosacral area was aggravated in service, his 
statements and testimony cannot be deemed new and material 
for two reasons.  First, the veteran asserted such an 
argument at the time of his 1969 claim and, thus, his 
contentions are simply cumulative of evidence which was 
previously of record and, thus, are not new and material.  
38 C.F.R. § 3.156(a) (2000); see Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Second, the veteran is a lay person and 
cannot speculate on medical issues involving the etiology of 
a disability.  See Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, for the reasons explained above, the Board has 
determined that since the last denial in January 1978, the 
veteran has not submitted new and material evidence to reopen 
the claim for service connection for a recurrent strain of 
the lumbosacral area, and the petition to reopen such a claim 
is denied.

ORDER

The petition to reopen the claim for service connection for a 
recurrent strain of the lumbosacral area is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

